NUMBER 13-09-00214-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                          IN RE RIO QUEEN CITRUS, INC. AND
                                 ELMORE STAHL, INC.


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

             Before Chief Justice Valdez and Justices Garza and Vela
                       Memorandum Opinion Per Curiam1

        Relators, Rio Queen Citrus, Inc. and Elmore Stahl, Inc, filed a petition for writ of

mandamus in the above cause on April 17, 2009. On April 22, 2009, the Court entered an

order requesting a response to be filed by the real parties in interest, Maria Alicia Meza,

individually and as representative of the estate of Francisco R. Meza; Sergio Meza; Maria

Guadalupe Meza; and Juanita Alicia Ortiz. Subsequently, the real parties in interest

requested and received an extension of time to file their response, and such response was



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
duly filed on May 20, 2009. On May 22, 2009, relators filed a reply to this response.

      The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the reply thereto, is of the opinion that relators have not shown

themselves entitled to the relief sought. See, e.g., In re Poly-America, L.P., 262 S.W.3d
337, 348 (Tex. 2008) (orig. proceeding). Accordingly, the petition for writ of mandamus is

DENIED. See TEX . R. APP. P. 52.8(a).

                                                       PER CURIAM


Memorandum Opinion delivered and
filed this the 1st day of June, 2009.




                                            2